

116 HR 2967 IH: Grandfamilies Act of 2019
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2967IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Danny K. Davis of Illinois introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Education and Labor, Energy and Commerce, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide greater support for grandfamilies and older caretaker relatives.
	
 1.Short titleThis Act may be cited as the Grandfamilies Act of 2019. 2.Increasing access to Social Security benefits for children who live with grandparents or other family members (a)In generalTitle II of the Social Security Act (42 U.S.C. 401 et seq.) is amended—
 (1)in section 202(d)— (A)in paragraph (1)(C), by inserting except as provided in paragraph (9), before was dependent; and
 (B)by amending paragraph (9) to read as follows:  (9) (A)In the case of a child who is the child of an individual under clause (3) of the first sentence of section 216(e) and is not a child of such individual under clause (1) or (2) of such first sentence, the criteria specified in subparagraph (B) shall apply instead of the criteria specified in subparagraph (C) of paragraph (1).
 (B)The criteria of this subparagraph are that— (i)the child has been living with such individual in the United States for a period of not less than 12 months;
 (ii)the child has been receiving not less than ½ of the child's support from such individual for a period of not less than 12 months; and
 (iii)the period during which the child was living with such individual began before the child attained age 18.
 (C)In the case of a child who is less than 12 months old, such child shall be deemed to meet the requirements of subparagraph (B) if, on the date the child attains 1 year of age, such child has lived with such individual in the United States and received at least ½ of the child's support from such individual for substantially all of the period which began on the date of such child's birth.; and
 (2)in section 216(e), in the first sentence— (A)by striking grandchild or stepgrandchild of an individual or his spouse and inserting grandchild, stepgrandchild, or other first-degree, second-degree, third-degree, fourth-degree, or fifth-degree relative of an individual or the individual's spouse;
 (B)by striking was no natural or adoptive parent and inserting is no living natural or adoptive parent; (C)by striking was under a disability and inserting is under a disability;
 (D)by striking living at the time and all that follows through , or (B) and inserting , (B); and (E)by inserting , or (C) the person has been in the custody of such individual pursuant to a court order for a period of not less than 12 months before the first period.
 (b)Conforming amendmentsSection 202(d)(1) of the Social Security Act (42 U.S.C. 402(d)(1)) is amended— (1)by striking subparagraphs (A), (B), and (C) and inserting subparagraphs (A) and (B) and subparagraph (C) or paragraph (9) (as applicable); and
 (2)by striking subparagraphs (B) and (C) and inserting subparagraph (B) and subparagraph (C) or paragraph (9) (as applicable). (c)Effective dateThe amendments made by this section shall take effect on the first day of the first fiscal year that begins after the date of enactment of this Act.
			3.Eliminating barriers to TANF for children and older caretaker relatives
 (a)Broadening good cause exception to requirement To provide information on noncustodial parentsSection 454(29)(A)(i) of the Social Security Act (42 U.S.C. 654(29)(A)(i)) is amended by striking best interests of the child and inserting best interests of the child, including, if enforcement procedures against a non-custodial parent of the child are initiated, whether such procedures will impede the parent's ability to reunify with the child in the future.
			(b)Disregard of nonparent caretaker relative income, assets, and resources in child-Only cases
 (1)In generalSection 408(a) of the Social Security Act (42 U.S.C. 608(a)) is amended by adding at the end the following new paragraph:
					
						(13)Disregard of income, assets, and resources for nonparent caretaker relatives in child-only cases
 (A)In generalWith respect to a minor child who does not reside in the same household as a parent of the child, a State to which a grant is made under section 403 shall not take into account the income, assets, or resources of such child's nonparent caretaker relative who is not seeking assistance under the State program funded under this part or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)) on their own behalf in determining whether the child is eligible for assistance under any such program, or in determining the amount or types of such assistance to be provided to the child.
 (B)ExceptionSubparagraph (A) shall not apply in the case of a State program— (i)that is operated specifically for children living with nonparent caretaker relatives;
 (ii)that provides monthly financial assistance to a child living with a nonparent caretaker relative in an amount that is greater than the amount of assistance that the child would receive on the child's own behalf under the State program funded under this part;
 (iii)that is separate from the State program funded under this part; and (iv)that is described in the State plan submitted under section 402..
 (2)PenaltySection 409(a) of the Social Security Act (42 U.S.C. 609(a)) is amended by adding at the end the following new paragraph:
					
						(17)Penalty for failure to disregard income, assets, and resources of nonparent caretaker relative in
 child-only casesIf the Secretary determines that a State to which a grant is made under section 403 in a fiscal year has violated section 408(a)(13) during the fiscal year, the Secretary shall reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by an amount equal to 3 percent of the State family assistance grant..
				(c)Eliminating 5-Year cap on assistance in child-Only cases
 (1)In generalSection 408(a)(7) of the Social Security Act (42 U.S.C. 608(a)(7)) is amended by adding at the end the following new subparagraph:
					
 (H)No limit for child-only casesA State shall not limit the number of months of assistance under the State program funded under this part or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)) for a family in which all adults in the family—
 (i)are nonparent caretaker relatives of a child who does not reside in the same household of the parent of the child; and
 (ii)do not receive assistance under the State program funded under this part or any other State program funded with qualified expenditures (as defined in section 409(a)(7)(B)(i)) on their own behalf..
 (2)PenaltySection 409(a) of the Social Security Act (42 U.S.C. 609(a)), as previously amended by this section, is amended—
 (A)in paragraph (9), by inserting (other than subparagraph (H)) after section 408(a)(7); and (B)by adding at the end the following new paragraph:
						
 (18)Penalty for failure to comply with 5-year cap exemptionsIf the Secretary determines that a State to which a grant is made under section 403 in a fiscal year has violated subparagraph (H) of section 408(a)(7) during the fiscal year, the Secretary shall reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by an amount equal to 3 percent of the State family assistance grant.
					(d)Exemption from work requirements for nonparent caretaker relatives in child-Only cases
 (1)In generalSection 408 of the Social Security Act (42 U.S.C. 608) is amended by adding at the end the following new subsection:
					
 (h)State required To exempt nonparent caretaker relatives from work participation in child-Only casesA State shall not require an individual to engage in work if the individual— (1)is the nonparent caretaker relative of a child who does not reside in the same household as a parent of the child; and
 (2)resides in a household in which no adult receives assistance under the State program funded under this part or any other State program funded with qualified expenditures (as defined in section 409(a)(7)(B)(i)) on their own behalf..
 (2)PenaltySection 409(a) of the Social Security Act (42 U.S.C. 609(a)), as previously amended by this section, is amended by adding at the end the following new paragraph:
					
 (19)Penalty for failure to comply with work participation exemptionsIf the Secretary determines that a State to which a grant is made under section 403 in a fiscal year has violated subsection (h) of section 408 during the fiscal year, the Secretary shall reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by an amount equal to 3 percent of the State family assistance grant..
				(e)Eliminating 5-Year cap on assistance for older caretaker relatives
 (1)In generalSection 408(a)(7) of the Social Security Act (42 U.S.C. 608(a)(7)), as amended by subsection (c)(1), is amended by adding at the end the following new subparagraph:
					
						(I)Non-application of limit to older caretaker relatives
 (i)No limit for older caretaker relativesSubparagraph (A) shall not apply and a State shall not limit the number of months of assistance under the State program funded under this part or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)) based on receipt of such assistance by an individual who is an older caretaker relative (as defined for purposes of paragraph (14)).
 (ii)Disregard of months of assistance In determining the number of months for which a family that includes an adult who has received assistance under the State program funded under this part or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)), the State shall disregard any month for which such assistance was provided with respect to the family during which such adult was an older caretaker relative (as defined for purposes of paragraph (14))..
 (2)PenaltySection 409(a) of the Social Security Act (42 U.S.C. 609(a)), as previously amended by this section, is amended—
 (A)in paragraph (9), by inserting or (I) after subparagraph (H); and (B)in paragraph (18), by inserting or (I) after subparagraph (H).
					(f)Exemption from work requirements for older caretaker relatives
 (1)In generalSection 408 of the Social Security Act (42 U.S.C. 608), by subsection (d)(1), is amended by adding at the end the following new subsection:
					
						(i)State required To exempt older caretaker relatives from work participation where caretaker receives
 assistanceA State shall not require an individual to engage in work, and, at the option of the State and on a case-by-case basis, may disregard such individual in determining the participation rates under section 407(a), if the individual—
 (1)is an older caretaker relative (as defined for purposes of subsection (a)(14)); and (2)directly receives assistance on the individual’s own behalf under the State program funded under this part or any other State program funded with qualified expenditures (as defined in section 409(a)(7)(B)(i))..
 (2)PenaltyParagraph (18) of section 409(a) of the Social Security Act (42 U.S.C. 609(a)), as added by subsection (d)(2), is amended by inserting or (i) after subsection (h).
 (3)Conforming amendments402(a)(1)(A) of the Social Security Act (42 U.S.C. 602(a)(1)(A)) is amended— (A)in clause (ii), by inserting and subject to subsection (h) and (i) of section 408 before the period; and
 (B)in clause (iii), by inserting and subject to subsection (h) and (i) of section 408 before the period. (g)Disregard of income, assets, and resources for older caretaker relatives (1)In generalSection 408(a) of the Social Security Act (42 U.S.C. 608(a)), as previously amended by this section, is amended by adding at the end the following new paragraph:
					
						(14)Disregard of income, assets, and resources for older caretaker relatives
 (A)In generalIn determining the eligibility for, and amount of, assistance under the State program funded under this part or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)) for a family that includes an individual who is an older caretaker relative (as defined in subparagraph (B)), a State to which a grant is made under section 403 shall not take into account the income, assets, or resources of that individual.
							(B)Definition
 (i)In generalFor purposes of this paragraph, the term older caretaker relative means an individual who— (I)subject to clause (ii), has attained age 55; and
 (II)is the primary caretaker for a minor child who— (aa)is living with the individual;
 (bb)does not have a parent living in the home; and (cc)is a relative of the individual.
 (ii)State option to modify age criterionAt the option of a State, such term shall include an individual who has not attained age 55. (iii)Determination to be made by StateThe determination of whether an individual meets the criteria described in clause (i)(II) shall be made by the State..
 (2)PenaltySection 409(a) of the Social Security Act (42 U.S.C. 609(a)), as previously amended by this section, is amended by adding at the end the following new paragraph:
					
 (20)Penalty for failure to disregard income, assets, and resources for older caretaker relativesIf the Secretary determines that a State to which a grant is made under section 403 in a fiscal year has violated section 408(a)(14) during the fiscal year, the Secretary shall reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by an amount equal to 3 percent of the State family assistance grant..
				(h)Ensuring equitable treatment for older caretaker relatives under TANF
				(1)State notifications to older caretaker relatives of child TANF recipients
 (A)In generalSection 408(a) of the Social Security Act (42 U.S.C. 608(a)), as previously amended by this section, is amended by adding at the end the following:
						
 (15)State requirements regarding notice to relative caretakersA State to which a grant is made under section 403 shall— (A)ensure that the State agency responsible for administering the State program funded under this part employs a resource employee who is trained to provide guidance to an older caretaker relative of a minor child if the child is a recipient of assistance under the program (or under a State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i))), on legal options regarding custody and guardianship of the child, including explaining to the relative caretaker how each legal option corresponds to the availability of benefits and services, and who serves as a liaison with other agencies and community organizations that provide resources and assistance to relative caretakers; and
 (B)ensure that the State agency provides to any older caretaker relative of a minor child if the child is a recipient of assistance under the State program funded under this part (or under a State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i))), written notice that—
 (i)explains the options of the older caretaker relative under Federal, State, and local law to participate in the care and placement of the child, including the financial ramifications of the options and any options that may be lost by choosing certain benefits;
 (ii)describes the requirements under section 471(a)(10) to become a foster family home and the additional services and supports that are available for a child placed in such a home;
 (iii)if the State has elected the option to make guardianship assistance payments under section 471(a)(28), describes how the relative caretaker may enter into an agreement with the State to receive the payments;
 (iv)describes policies under the State program funded under this part that are designed to help older caretaker relatives, including income, asset, and resource exemptions in determining program eligibility, good cause exemptions to child support enforcement policies, and work requirement exemptions;
 (v)provides direct contact information for other agencies and community organizations that provide resources and assistance, such as housing, supplemental nutrition assistance, health care, and child care; and
 (vi)provides direct contact information for the resource employee described in subparagraph (A).. (B)Inclusion in State planSection 402(a)(1)(B) of such Act (42 U.S.C. 602(a)(1)(B)) is amended by adding at the end the following:
						
 (vi)The document shall provide a detailed explanation of how the State intends to comply with section 408(a)(15)..
 (C)PenaltySection 409(a) of such Act (42 U.S.C. 609(a)) is amended by adding at the end the following:  (21)Failure to notify relative caretakersIf the Secretary determines that a State to which a grant is made under section 403 for a fiscal year has violated section 408(a)(15) during the fiscal year, the Secretary shall reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by an amount equal to 4 percent of the grant..
 (2)State treatment of relative caretakers of child TANF recipientsSection 402(a)(1)(B) of the Social Security Act (42 U.S.C. 602(a)), as amended by paragraph (2)(B), is further amended by adding at the end the following:
					
 (vii)The document shall provide a detailed explanation of the State’s treatment of older caretaker relatives of minor children, in cases in which the child is a recipient of assistance under the State program funded under this part (or under a State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i))), including—
 (I)information regarding how the State defines terms such as relative, fictive kin, and caretaker; (II)a description of the training received by caseworkers of the State agency responsible for administering the program in relation to older caretaker relatives of minor children, in cases in which the child is such a recipient;
 (III)an explanation of the ways in which assistance available under the program to an older relative caretaker of a minor child is affected by the temporary presence in the home of a biological parent of the child; and
 (IV)an explanation of how benefits are adjusted for older caretaker relatives including income, asset, and resource exemptions in determining program eligibility, good cause exemptions to child support enforcement policies, and work requirement exemptions..
 (3)Enhanced data reportingSection 411(a)(7) of the Social Security Act (42 U.S.C. 611(a)(7)) is amended by adding at the end the following:
					
 The Secretary shall also prescribe regulations to improve the reporting of data on the economic well-being and circumstances of families with older relative caretakers of minor children, including, to the extent practicable, information relating to—(A)all adults in the family, including whether or not such adults are recipients of assistance under the State program funded under this part (or under a State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)));
 (B)all minor children in the family, including whether any such minor child— (i)is required to be included in the foster care reporting population for purposes of the Adoption and Foster Care Analysis Reporting System (AFCARS) established pursuant to section 479; or
 (ii)is not required to be so included in such foster care reporting population, but— (I)is receiving services in the home of the relative caretaker that are supervised or administered by the State agency responsible for administering the State plan approved under part B;
 (II)was placed with the relative caretaker to prevent the need for foster care as a result of an intervention on behalf of the child which was carried out or supervised by the State agency administering the State plans under parts B and E; or
 (III)was placed with the relative caretaker upon formal discharge from the care and placement responsibility of the State agency administering the plans under part B or E;
 (iii)all families who applied for a good-cause exemption to the State's child enforcement cooperation policies; and
 (iv)all families who received a good-cause exemption to the State's child enforcement cooperation policies..
				(i)Effective date
 (1)In generalExcept as provided in paragraph (2), the amendments made by this section shall take effect on the first day of the first fiscal year that begins after the date of enactment of this Act.
				(2)Delay permitted
 (A)In generalBefore the date described in subparagraph (B), a State plan under title IV of the Social Security Act shall not be regarded as failing to comply with an additional requirement imposed on the plan by this section if the Secretary of Health and Human Services determines that such additional requirement—
 (i)requires State legislation (other than legislation appropriating funds) in order for the plan to meet such additional requirement; or
 (ii)could not practicably be met by the plan before such date. (B)Date describedFor purposes of subparagraph (A), the date described in this subparagraph is, with respect to a State, the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this section. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature.
					4.Improving the collection of child support for families receiving TANF assistance
 (a)In generalSection 454 of the Social Security Act (42 U.S.C. 654) is amended— (1)by redesignating paragraphs (30) through (34) as paragraphs (31) through (35), respectively; and
 (2)by inserting after paragraph (29) the following:  (30)include a description of—
 (A)the methods used by the State to determine whether an individual who has applied for or is receiving assistance under the State program funded under part A, the State program under part E, the State program under title XIX, or the supplemental nutrition assistance program, as defined under section 3(h) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(h)), is cooperating in good faith with the State in establishing paternity or in establishing, modifying, or enforcing a support order, as provided in paragraph (29);
 (B)the State’s process for determining in a timely manner whether such an individual satisfies the cooperation requirement described in subparagraph (A) due to the individual’s participation in another State or Federal assistance program;
 (C)the good cause or other exceptions to the cooperation requirement that the State recognizes, including an explanation of any special requirements or considerations for an older relative caretaker seeking to apply for such an exception; and
 (D)how the State makes clear to an individual who has applied for or is receiving assistance under a program referred to in subparagraph (A)—
 (i)what, if anything, the individual needs to do in order to satisfy the cooperation requirement, including explaining to the individual how the individual might satisfy the requirement through participation in another State or Federal assistance program;
 (ii)the effect on the individual’s eligibility to receive assistance under a program referred to in subparagraph (A), and under other State or Federal assistance programs, if the individual fails to satisfy the cooperation requirement; and
 (iii)the good cause or other exceptions to the cooperation requirement for which the individual may be eligible, including the standard of proof required to qualify for each exception and an explanation of any special requirements or considerations for older caretaker relatives;.
 (b)Conforming amendmentsTitle IV of the Social Security Act (42 U.S.C. 601 et seq.) is amended— (1)in section 452(k)(1), by striking section 454(31) and inserting section 454(32); and
 (2)in section 454, in the matter following paragraph (35) (as redesignated by subsection (a)) by striking paragraph (33) and inserting paragraph (34).
 (c)Effective dateThe amendments made by this section shall take effect on the first day of the first fiscal year that begins after the date of enactment of this Act.
			5.Encouraging States to adopt temporary guardianship laws
 (a)In generalSection 474(a)(7) of the Social Security Act (42 U.S.C. 674(a)(7)) is amended by inserting (or, in the case of a State that has in effect for the quarter a temporary guardianship law (as defined in section 475(14)), 75 percent) after 50 percent.
 (b)DefinitionSection 475 of the Social Security Act (42 U.S.C. 675) is amended by adding at the end the following new paragraph:
				
					(14)
 (A)The term temporary guardianship law means a State law that allows for the establishment, by operation of such law and through an easily navigable simple civil process of a relationship between a child and a nonparent caretaker who has taken responsibility for caring for the child in the absence of the child's parents in which some of the parental rights with respect to the child are transferred to the caretaker for a specified period of time which may be extended or renewed, except that the total period of time for which such rights are transferred to the caretaker (including any extensions or renewals) shall not exceed a maximum period of time (as established by the State).
 (B)Under the process established under a law described in subparagraph (A)— (i)court fees shall be waived or reduced; and
 (ii)any court forms or filings related to the process are easy enough to understand that a nonparent caretaker who has taken responsibility for caring for the child in the absence of the child's parents could reasonably complete such forms or filings without legal assistance..
 (c)Effective dateThe amendments made by this section shall take effect on the first day of the first fiscal year that begins after the date of enactment of this Act.
			6.Guidance
 (a)Guidance to States on ensuring awareness of child welfare system among kinship caregiversNot later than the first day of the first fiscal year that begins after the date of enactment of this Act, the Secretary of Health and Human Services shall issue guidance to States on ways to ensure that kinship caregivers who receive assistance under a State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i) of such Act (42 U.S.C. 609(a)(7)(B)(i))) are—
 (1)provided with information about any appropriate assistance and services available to them through the child welfare system of the State, including eligibility for foster care licensure and pathways to guardianship assitance programs or adoption subsidies, and how to access such assistance and services; and
 (2)referred to any kinship navigator program operated by the State. (b)Guidance on coordinating assistance for caregiversNot later than the first day of the first fiscal year that begins after the date of enactment of this Act, the Secretary of Health and Human Services shall issue guidance for States identifying options for State programs, including programs funded under title IV of the Social Security Act (42 U.S.C. 601 et seq.), programs funded under the Older Americans Act of 1965 (42 U.S.C. 3001 et seq.), and other relevant programs that are jointly funded or administered by States and the Federal Government, to collaborate, coordinate, and streamline outreach to, and processing of applications of assistance, for grandparents and older relative caregivers or kinship caregivers caring for grandchildren and other relative children residing with them.
			7.State support plans for grandparents caring for grandchildren
 (a)In generalNot later than the first day of the first fiscal year that begins after the date of enactment of this Act, from amounts appropriated to carry out this section, the Secretary of Health and Human Services shall award grants to States for purposes of developing State support plans for grandparents caring for grandchildren and other relatives caring for relative children.
 (b)RequirementsA State support plan for grandparents caring for grandchildren and other relatives caring for relative children that is funded by a grant under this section shall include the following:
 (1)An initial assessment of the state of grandparents caring for grandchildren and other relatives caring for relative children in the State.
 (2)A plan for how appropriate State agencies can collaborate in their efforts to provide financial support, housing services, and other services and supports to grandparents caring for grandchildren and other relatives caring for relative children.
 (3)Steps that the State proposes to take over the next 5 years to ensure that grandparents caring for grandchildren and other relatives caring for relative children have necessary resources.
 (4)A plan to simplify or combine application requirements for State public assistance programs to reduce administrative burdens on recipients, with a focus on families consisting of grandparents or other older caretaker relatives raising relative children.
 (c)Authorization of appropriationsThere are authorized to be appropriated $10,000,000 to carry out this section. 8.National Technical Assistance Center on Grandfamilies (a)In generalNot later than the first day of the first fiscal year that begins after the date of enactment of this Act, the Administrator of the Administration for Community Living shall establish a National Technical Assistance Center on Grandfamilies (in this section referred to as the Center) to conduct the activities described in subsection (b).
 (b)Activities of centerThe Center— (1)shall engage experienced experts to identify model practices or programs, related to health, nutrition, housing, and other related issues, to help serve children, parents, and caregivers in grandfamilies;
 (2)may develop guidelines for States to encourage best practices to support grandfamilies impacted by parental substance use, including ways to help caregivers meet children’s health, development, and wellbeing needs (including promotion of safe sleep practices), support birth parents’ access, engagement, and success in treatment, support birth parents' formation of a healthy attachment with their children, and promote positive parenting (including co-parenting support) skills for both relative caregivers and birthparents; and
 (3)may facilitate learning across States and provide technical assistance and resources to individuals and entities that directly work with all 3 generations in grandfamilies.
 (c)Authorization of appropriationsThere are authorized to be appropriated $5,000,000 to carry out this section. 